Per Curiam:
On a motion made by defendant to renew a motion to vacate a judgment entered against it, judgment rolls in certain other actions were used as part of .the opposing papers. The defendant being defeated and desiring to appeal, requested the plaintiffs, pursuant to the provisions of rule 34 of the General Pules of Practice, to settle a “ statement” respecting the same to be printed in the appeal book. • This the plaintiffs refused to do, except upon certain conditions, and insisted upon their being printed in full.
The defendant thereupon moved the court to compel the making ,of such statement, which was refused. These judgment rolls were not pertinent to the merits; of the motion, except as they showed their existence and the attitude of the defendant respecting certain matters, and so far as material to the question' of the regularity of .the judgment complained of, a statement could have been prepared covering less than one page. The plaintiffs, nevertheless, compelled the defendant to print them in full, and they occupy thirty-six pages of the appeal book.
Ordinarily this court would not interfere in the manner of making up a record on appeal, but the practice of making voluminous records has become so general, and any attempt to condense the record' seems to have been so completely abandoned, thai we take this opportunity of reversing this order and imposing the costs of print-' ing the record upon the plaintiffs for the purpose of emphasizing our disapproval.
Yoluminous records, as well as voluminous briefs, not only impose unnecessary work upon the court, but tend to confuse rather than enlighten. Often unnecessary and burdensome records are printed when a short and concise, statement would much better answer the purpose. It is doubtless easier to deliver manuscript to a printer than to properly condense it, but attorneys should not shirk the burden which proper practice imposes upon them.
The order should be reversed, with ten dollars costs and disbursements to appellant.
• Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ. ,
Order reversed, with ten dollars costs and disbursements.